Citation Nr: 1410363	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-31 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at BryanLGH Medical Center from August 20, 2011 through August 21, 2011. 

2.  Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at Radiology Associates, P.C., on September 27, 2011. 

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected bilateral hearing loss disability will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 determinations of the Non-VA Care Office in Lincoln, Nebraska.  Jurisdiction currently resides at the Omaha, Nebraska VA Medical Center (VAMC).  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

On February 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


